Citation Nr: 1119272	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO. 02-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral eye disability.

2. Entitlement to an increased disability rating for residuals of a right knee injury, currently rated as 10 percent disabling for limitation of flexion for the full pendency of the claim on appeal, with a separate additional 10 percent rating assigned for anterior displacement from May 3, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.T.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the National Guard from April 10 to August 9, 1977; June 3 to June 17, 1978; June 5 to June 16, 1979; July 27 to August 10, 1980; June 20 to July 4, 1981; and May 29 to June 12, 1982.

The issue of entitlement to service connection for bilateral eye disability comes before the Board on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of an increased rating for right knee disability comes before the Board on appeal from a May 2007 rating decision by the RO that denied a June 7, 2006, claim for an increased rating. A notice of disagreement was received in July 2007, a statement of the case issued in August 2007, and a VA Form 9 received in September 2007.  Prior decisions by the Board and the RO phrasing the matter on appeal as an initial rating claim for right knee disability; however, an initial rating of 10 percent was granted by the RO in March 2005, of which the Veteran was informed by letter dated in March 2005. No new claim, evidence or notice of disagreement was received within one year of the March 2005 initial rating decision. As a result, the decision is final, and the Board has no jurisdiction over the matter of the initial rating of 10 percent for right knee disability; the current claim is an increased rating claim received on June 7, 2006, rather than an initial rating claim. See 38 U.S.C.A. § 7105; Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. Fenderson v. West, 12 Vet. App. 119 (1999) (re: initial ratings claims).


The Veteran provided testimony at a September 2007 hearing before the undersigned Veterans Law Judge. The Veteran additionally provided testimony before an Acting Veterans Law Judge in May 2003. The Acting Veterans Law Judge who conducted the May 2003 hearing is no longer employed at the Board. Transcripts of the hearings are associated with the claims file.

This case was the subject of an October 2009 Order of the Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Partial Remand of the parties (Joint Motion), and vacated the Board's January 2008 decision in this matter insofar as it denied the claims for service connection for bilateral eye disability and a rating in excess of 10 percent for right knee disability.

In February 2010 the Board remanded this matter to the Agency of Original Jurisdiction for action consistent with the Court's October 2010 Order.


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected right knee disability with anterior displacement and anterior cruciate ligament insufficiency is manifested by moderate or severe impairment due to instability; additionally, the Veteran experiences recurrent subluxation of the right knee.

2. The Veteran had and was diagnosed with glaucoma prior to his initial period of ACDUTRA; pre-service private treatment records and post-service private medical opinion evidence corroborate these findings.

3. The Veteran was advised that he did not have glaucoma and to cease use of anti-glaucoma medication during his initial period of ACDUTRA; and such lack of use of prescribed medication for glaucoma during his ACDUTRA constitutes an aggravation beyond natural progression of his preexisting glaucoma.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral glaucoma by reason of preexisting disability that was aggravated beyond natural progression during a period of ACDUTRA are met. 38 U.S.C.A. § 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. The criteria for an increased rating of 30 percent, and no more, for service-connected right knee disability, effective from June 7, 2006, are met. See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran's service-connected right knee disability is manifested by moderate to severe instability and recurrent subluxation. Accordingly, an increased rating of 30 percent effective from the date of the Veteran's claim for an increased rating, June, 7, 2006, will be granted.

Additionally, the Board will find that the Veteran has bilateral glaucoma that preexisted service and was at least as likely as not aggravated during a period of ACDUTRA as a result of his being advised to discontinue his juvenile glaucoma medication. As a result, the Board will find that service connection for bilateral glaucoma is warranted.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

As the Board will grant the Veteran's claim for service connection for bilateral eye disability, the claim is substantiated and no further notice or development is required by the VCAA with respect to this matter. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an increased rating for right knee disability, in an August 2006 VCAA notice letter the RO informed the Veteran as to the information and evidence required to substantiate his claim. The RO further notified the Veteran of the information and evidence that he had to submit, and the information and evidence VA would obtain or assist him in obtaining, as well as the criteria for the assignment of effective dates and disability ratings. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The notice letter was issued prior to initial adjudication of the claim in May 2007. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. The Veteran has been afforded VA examinations of the right knee in connection with his current claim for an increased rating in December 2006, May 2007 and May 2010. The May 2010 VA examination is adequate for purposes of adjudication of the Veteran's claim as it contains all required examination findings for application of the rating criteria and clear and sufficient reasoning for the diagnoses rendered and findings and opinions with respect to the nature and severity of the Veteran's disability.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained. The notification and assistance requirements of the VCAA have been satisfied and the appellant has been provided a meaningful opportunity to participate in development of his claim. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Increased Rating Right Knee

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA treatment records and the reports of VA examinations performed in December 2006 and May 2007 show that the Veteran's service-connected right knee disability is manifested primarily by complaints of pain, weakness, stiffness, and a lack of endurance with prolonged walking. Objectively, he has a mild degree of crepitus and walks with a limp favoring his right side. 

At the December 2006 VA joints examination the claims file was reviewed. The examiner found that the Veteran ambulated with a Loftstrand crutch, his gait was antalgic and assisted, the range of motion of the right knee was from zero to 140 degrees, and stability of the knee was normal.

At the May 2007 VA joints examination the claims file was not available to the examiner. The examiner noted that the Veteran complained of instability on walking and standing, as well as locking and lack of endurance after 10 to 15 minutes of walking. A knee brace and crutch were said to help the Veteran. Range of motion of the right knee was from zero to 130 degrees, and the diagnosis was right knee injury, with residuals. X-ray examination of the right knee was negative. 

The May 2007 VA examiner found that the Veteran's right knee disability had a moderate to severe affect on his daily activities.

The RO continued a 10 percent initial disability evaluation for the Veteran's service-connected right knee disability in a May 2007 rating decision, apparently based on a finding of limitation of flexion of the right knee (but see 38 C.F.R. § 4.71a, Diagnostic Code 5260-compensable rating requires limitation of flexion to 45 degrees, and limitation of flexion to 60 degrees or greater requires zero percent (noncompensable) rating).

During his September 2007 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was unable to straighten his right knee and that he was limited his ability to walk. He noted that the knee frequently gave way and that he required the use of a knee brace for stability. He also testified that he required the aid of a walking stick and, occasionally, crutches. Therefore, he maintained that an increased rating was warranted for his service-connected right knee disability.

At a VA examination in May 2010, the Veteran had full extension of the right knee and flexion to 125 degrees. He had pain at the end of flexion. McMurray's and Drawer's signs were negative. On Lachman's testing, there was one-half inch of anterior displacement. There was weakness. There was no tenderness, redness, or abnormal movement. There was guarding of movements. Repetitive movements against body weight did not decrease the knee's range of motion or function. Decreased general body strength was also noted due to deconditioning related to factors including malnourishment and ethanol breath. Gait was antalgic and slow, with a cane on the right side. There were no callosities or breakdowns or unusual shoe wear patterns. There was no leg length discrepancy. There was no inflammatory arthritis. May 2010 X-rays of the right knee were normal.

The May 2010 VA examiner's diagnosis was anterior cruciate ligament instability of the right knee. The examiner commented that the Veteran's right knee injury in the National Guard was very suspicious for an anterior cruciate ligament injury, as it was a pivoting injury with massive swelling followed by current instability. He opined that this current right knee disability was as likely as not related to service. Apparently at the request of the RO or the VAMC, in an addendum opinion the examiner acknowledged factors that might be construed as evidence that the Veteran did not rupture his anterior cruciate ligament during active duty for training, such as that the Veteran was sent back to duty 24 hours after the injury (though the Board notes that service treatment records indicate that he was required to rest for 48 hours), that he now has an alcohol problem that makes him prone to falls, and that his right knee complaints as reflected in VA treatment records began in 2000, while the Veteran was in his 40s. Notwithstanding, the examiner, a VA staff physician, reiterated his opinion that the Veteran's current right knee disability was as likely as not related to his right knee service injury. 

The Board notes that there is sufficient documentation in the service treatment records to support the VA examiner's opinion. The Board finds the May 2010 report of examination to be sufficiently detailed, informed as to its underlying facts,  and thoroughly reasoned.  It is therefore afforded a high probative value and greater probative value than prior VA examinations. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).
 
The Veteran's service-connected disability of the right knee is currently rated pursuant to Diagnostic Code 5260, based on limitation of flexion, as 10 percent disabling for the full pendency of the increased rating claim on appeal, from June 2006 to the present; and an additional 10 percent rating is assigned for the period from May 3, 2010, and Diagnostic Code 5257, for anterior displacement (a form of instability with subluxation) of the right knee associated with residuals of a right knee injury. 

The Board finds that assignment of an increased rating for limitation of flexion of the right knee is not warranted for any period during the pendency of the Veteran's increased rating claim. At no time during the pendency of the Veteran's claim has limitation of motion of the knee been shown to meet or approximate limitation to 45 degrees, as would be required for a compensable rating for limitation of flexion, even taking into account flare-ups, pain on motion, or fatigability. Rather, the most limitation shown is to 125 degrees with pain at the endpoint of motion and without decrease in function shown upon repetitive motion. Limitation of flexion to 60 degrees or more warrants no more than a zero percent (noncompensable) rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Similarly, at all times during the pendency of the Veteran's claim limitation of extension has been to zero degrees, even taking into consideration factors such as pain on motion and repetitive motion, whereas a 10 degree limitation of extension would be required for a compensable rating is not met or approximated. See 38 C.F.R. § 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The Veteran has asserted that he cannot straighten his right knee, giving rise to a question as to whether he has limitation of extension. However, all VA examination results indicate that the Veteran has full extension (to zero degrees) of the right knee; the Board finds these objective examination results conducted with the cooperation of the Veteran in a clinical setting as much more probative than the Veteran's competent but subjective impression that he is unable to straighten his right knee.

X-rays have shown no evidence of arthritis, so that a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 or 5010, is not for consideration.

In light of the May 2010 VA examination report the Board finds that the appropriate Diagnostic Code for rating of the Veteran's service-connected right knee disability is 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Diagnostic Code for lateral instability or subluxation. Under Diagnostic Code 5257, slight disability is rated as 10 percent disabling, moderate disability is rated as 20 percent disabling, and severe disability is 30 percent disabling. The best evidence of the underlying pathology are the reported findings of the May 2010 VA examiner, which included a positive Lachman's test, a 1/2 inch anterior displacement, and anterior cruciate ligament instability of the right knee. 

The May 2010 VA examiner was precise and comprehensive in providing his opinion that this was the appropriate diagnosis for the Veteran's currently service-connected right knee disability and that it was in his opinion at least as likely as not that this disability was related to the Veteran's documented inservice knee injury.

At the May 2007 VA examination it was noted that Canadian Crutches were helpful to the Veteran and that the right knee disability had a moderate to severe effect on the Veteran's daily activities. The Veteran was described as having an antalgic gait with functional limitations. Right knee weakness was noted, and it was questioned as to whether this might partly be due (now service-connected) low back disability. 
The Board notes in this regard that the Veteran's service-connected low back disability is rated based on symptoms of limitation of motion of the spine and not based on its effect on the Veteran's gait or on any neurological symptoms affecting the right leg, so that despite the equivocal findings of the May 2007 VA examiner, consideration of an antalgic gait in rating the Veteran's right knee disability or his need for use of a cane or crutch would not constitute impermissible pyramiding of ratings for service-connected low back and right knee disabilities. See 38 C.F.R. § 4.14 (avoidance of pyramiding).

The Board notes that contributing to the Veteran's overall instability is a service-connected left ankle disability, service-connected low back disability, a problem with excessive alcohol intake, and general deconditioning, as well as perhaps his (now) service-connected substantial visual impairment. The Board notes that the Veteran is prone to falls. In total, based on the May 2007 and May 2010 VA examination reports, the Board finds that the Veteran experiences a severe degree of instability characterized by an antalgic gait and the need for devices such as a walking stick or Canadian or Loftstrand crutches. 

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim. 

The Board finds that there is sufficient evidence to establish that the Veteran experiences severe instability in his gait, but in light of the many other factors that contribute to the instability of the Veteran's gait, some service-connected and some not, as discussed above, there is an approximate balance of positive and negative evidence as to whether the Veteran experiences moderate or severe instability due solely to service-connected disability of the right knee. 

However, as testing for anterior displacement of the right knee is a test for subluxation of the right knee, and was produced on demand upon clinical evaluation in May 2010, and further corresponds to the Veteran's lay-descriptions of recurrent instability, a rating of 30 percent is warranted pursuant to Diagnostic Code 5257 for "recurrent subluxation."  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Affording all benefit of the doubt in the Veteran's favor, the Board therefore finds that the maximum schedular rating of 30 percent is warranted for service-connected right knee disability as rated under Diagnostic Code 5257. This is the maximum schedular rating under the sole directly applicable rating code; there is therefore no need to consider whether a higher staged schedular rating is warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As there is no evidence of an increase in disability during the one year prior to the Veteran's June 7, 2006, claim for an increased rating, the proper effective date for the increased rating of 30 percent is June 7, 2006. See 38 C.F.R. § 3.400(o)(2). The Board is persuaded by the May 2010 VA examiner's report that the anterior drawer displacement and anterior cruciate ligament insufficiency found upon examination represent a long-standing pathology that warrants compensation for the full pendency of the Veteran's increased rating claim.

The RO/AMC construed the May 2010 VA examination report as supporting a new grant of service connection for anterior drawer displacement effective from the date of examination. From the above it will be evident that the Board considers the anterior drawer displacement and anterior cruciate ligament instability to be part and parcel of the Veteran's original service-connected right knee disability, with the May 2010 examination results and reasoning being more thorough, well-reasoned, and persuasive than the findings at prior VA examinations regarding the nature and extent of the Veteran's service-connected disability. As a result, the Board has determined that consideration of the signs and symptoms of anterior displacement and instability are within its jurisdiction as part and parcel of the appealed increased rating claim. 

To the extent the RO/AMC found that these were newly service-connected conditions and therefore did not include their consideration in the January 2011 supplemental statement of the case issued in this matter, the Board finds that this is no more than harmless, non-prejudicial error, since the Board has assigned the maximum schedular rating for instability of the right knee for the full pendency of the Veteran's claim for an increased rating.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected right knee disability. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). 

There is no evidence in the claims file of frequent periods of hospitalization for right knee disability. VA examiners have indicated by history that the Veteran ceased employment due to his deteriorating vision rather than his right knee disability. There is nothing to show that the Veteran's service-connected right knee disability resulted in marked interference with his employment as a truck driver. Further, the Veteran's signs and symptoms of service-connected right knee disability, consisting predominantly of right knee instability, are fully accounted for in the 30 percent schedular rating for recurrent subluxation and severe disability due to instability of the right knee. Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b). See Thun v. Peake, 22 Vet. App. 111 (2008) (if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required).


Service Connection for Bilateral Eye Disability

At a May 2003 Board hearing, the Veteran recounted that he was diagnosed with juvenile glaucoma during childhood, and contended that this condition was permanently aggravated by his military service. He elaborated that when his medication for glaucoma ran out during basic training and advanced infantry training school, he was told he did not have glaucoma and was not issued any more medication. He essentially contended that this cessation of medication aggravated his glaucoma that pre-existed service.

At his Travel Board hearing in September 2007, the Veteran testified that he had a diagnosis of glaucoma upon entry into service, and that he was told by Army doctors during service that he did not have an eye disorder and did not need to continue self-administering prescribed medication.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection may be granted for disability resulting from disease or injury incurred or aggravated in active duty for training (ACDUTRA), or for disability resulting from injury incurred in inactive duty training. 38 U.S.C.A. §§ 101(24), 1110, 1131. When a disability is thus incurred, the period of service is considered active military, naval, or air service. 38 U.S.C.A. § 101(24). 

The Veteran had periods of ACDUTRA from April 10 to August 9, 1977; June 3 to June 17, 1978; June 5 to June 16, 1979; July 27 to August 10, 1980; June 20 to July 4, 1981; and May 29 to June 12, 1982.

The period of service during which the Veteran claims to have been told that he should not take eye drops for glaucoma was his first period of ACDUTRA, from April 10 to August 9, 1977. 

In the October 2009 Joint Motion granted by the Court in this matter, the parties agreed that the Board did not provide adequate reasons and bases as to whether the presumption sound condition upon entry into service should apply to the Veteran's period for ACDUTRA from April 10 to August 9, 1977. See 38 U.S.C.A. §§ 1111, 1137.

Since the time of the Board's now-vacated January 2008 decision, clarifying opinions pertinent to application of the presumption of sound condition upon entry into periods of reserve service have been issued by the Court. See Smith v. Shinseki, 24 Vet. App. 40 (2010); Acciola v. Peake, 22 Vet. App. 320 (2008). In Smith the Court found that Veteran status had been established based on a prior period of active service, but that the presumption of sound condition upon entry into a later period of ACDUTRA did not apply because the Veteran was not examined upon entry into the later period of ACDUTRA. See 38 U.S.C.A. § 1111; Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Under Smith, the holdings of the Court logically require the conclusion that the presumption of sound condition upon entry into service is available for a period of ACDUTRA if Veteran status was established by an earlier period of service, provided that the Veteran was examined upon entrance into the period of reserve service, but that the presumption of sound condition upon entry into service must not be applied to a period of ACDUTRA if Veteran status was achieved only through a separate and subsequent period of service. 
  
The Veteran has previously established Veteran status for VA purposes based on the incurrence of right knee disability in June 1981, during a period of annual training from June 20 to July 4, 1981. This is a later period of ACDUTRA than the period from April 10 to August 9, 1977, at issue in the Veteran's claim for service connection for bilateral eye disability. Accordingly, the Board finds that, in consideration of Smith, the presumption of sound condition upon entry into service does not apply for the Veteran's initial period of ACDUTRA from April 10 to August 9, 1977, which is the period of service at issue for the claim for service connection for bilateral eye disability. See also, Acciola v. Peake, 22 Vet. App. 320 (2008) (noting that presumption of sound condition did not apply when claim for service connection based only on period of ACDUTRA and there was no evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training; in the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the claimant would not achieve veteran status).

In the October 2009 Joint Motion the parties further placed emphasis on the factual matter of whether the Veteran's glaucoma existed prior to service. The Board therefore remanded this matter in February 2010 for a VA examination and opinion as to whether the Veteran's glaucoma pre-existed service. 

At an April 2010 VA examination, the examiner noted that in medical progress notes from the Veteran's childhood, from 1972 and 1973, it was indicated that the Veteran was treated for juvenile glaucoma and was noted to have .9 c/d OU at that time; that visual fields were reported to be normal; that maximum IOP (presumably intra-ocular pressure) was in the 20's and dropped to the low teens with treatment through appropriate medication. 

Based on this data, as well as a full review of the claims file and through history as taken from the Veteran, the examiner essentially found that there was "a near 100 percent probability" that the Veteran had glaucoma during childhood and when he entered the military. The report is well reasoned and its conclusion appears to be based on the application of specialized medical data and medical expertise to the matter of whether a diagnosis of glaucoma was appropriate prior to service. 

Implicit in April 2010 VA examination report is that glaucoma is a chronic disease for which there is currently no cure. Such is confirmed by medical treatise evidence. See, e.g, http://www.ferris.edu/HTMLS/colleges/michopt/patient-care/Glaucoma.htm (glaucoma is a chronic disease for which there is no cure and which must be treated for life). See also, October 2006 letter in support of Veteran's claim from B. Shutt, M.D.

In a letter dated in November 2001, Dr. M. K. H., a childhood treating physician of the Veteran, recounted that the Veteran had glaucoma during childhood and therefore referred him to the State Commission for the Blind due to the Veteran's indigent status during childhood. Dr. M.K.H. noted that after a number of months the Veteran was lost to follow-up apparently due to geographic relocation.

The accumulated evidence shows persuasively, therefore, that the Veteran had glaucoma at entry into his initial period of ACDUTRA and that he had been properly prescribed anti-prescription medication during childhood. This is a critical factual development since the adjudication of this matter by the Board in January 2008, at which time the Board found the evidence insufficient to show that glaucoma pre-existed service.

The matter of service connection for bilateral eye disability, diagnosed as glaucoma, therefore largely turns on the credibility of the Veteran's account of circumstances during his initial period of ACDUTRA. By the Veteran's account, he ran out of anti-glaucoma eye drops during this period of ACDUTRA and told in-service clinicians that he had glaucoma, but was told he did not have glaucoma and that he could discontinue eye-drops for glaucoma. The Board finds the Veteran partially credible. The Board must of course believe the Veteran's recollection that he was diagnosed with glaucoma during childhood and that he was issued eye drops for glaucoma, as there are private treatment records from 1973 that clearly document this fact and a letter from Dr. M.K.H. indicates that he was referred during childhood by Dr. M.K.H. to a State Commission for the Blind for treatment. 

However, in a report of medical history in January 1977, approximately three months prior to entry into ACDUTRA, the Veteran indicated by a checked box that he did not have then and had never experienced eye trouble, and further indicated that he did not then and had never experienced any of dozens of additional indicated medical conditions or illnesses. To the extent the Veteran indicated he had never had any eye trouble, he omitted in the history he provided to the service department his prior treatment for glaucoma as well as a significant childhood eye injury, just as he presumably omitted every other medical problem he had experienced prior to enlistment for reserve duty.

On this evaluation of the record, examination of the Veteran's eyes at enlistment in January 1977 was somewhat more thorough than is commonly the case at service entrance examinations. Most commonly, at entrance into service during the 1970s examination of the eyes was for distance uncorrected vision, and if necessary, distance corrected vision, and for color blindness. In this Veteran's case, examination of the eyes included uncorrected distant visual acuity, which was 20/20, and color blindness. He was found to be red-green color blind. Additionally, however, he was tested for left and right accommodation, which was found to be normal, and heterphoria, which also resulted in normal findings. PULHES summary findings are not clear-either his eyes ("E") were profiled as a "1" (no defect) with a checkmark and an editing crossmark through it, or were profiled as a "4" (which would generally mean corrected distant visual acuity of less than 20/40). 

In any event, the section of the box pertaining to the PULHES evaluation of the eyes does appear to have been revised or annotated at some point in time. These factors tend to indicate that the Veteran's eyes were afforded more scrutiny than is typical for a service entrance examination. Whether this is because the Veteran mentioned to an examining clinician a history of eye injury and glaucoma is impossible to ascertain, but is within the realm of plausibility.

It is noteworthy that the January 1977 enlistment examination report section regarding intraocular tension was left blank (see box number 69 on the January 1977 reserve duty enlistment examination report). The Board notes, however, that it was quite rare for the intraocular pressure section of a service enlistment examination report in the 1970s to have been completed by an examining clinician.

The Board further notes that at all times in this appeal the Veteran has expressed that he had glaucoma prior to service, and that examining VA clinicians have overlooked or even questioned this diagnosis many years after service, but that when private and VA physicians of sufficient expertise have examined the Veteran there has been no doubt that the Veteran currently has glaucoma, and, with access to childhood data, no doubt that he has experienced glaucoma continuously since childhood. To the extent that the Veteran has been a reliable historian in this regard, his account of events has been corroborated rather than contradicted, and this must to some extent bolster his credibility and reliability as a historian.

Further, the fact that VA clinicians missed or were not certain as to the diagnosis of glaucoma even many years after service, when specifically presented with the question of whether the Veteran had glaucoma, lends plausibility to the Veteran's account that a clinician who saw him during ACDUTRA many years earlier incorrectly found and advised him that he did not have glaucoma and did not need to continue taking anti-glaucoma eye drops.

For example, in January 2001 the Veteran was afforded a VA compensation examination by a VA doctor of optometry (O.D.) (another section of the examination report appears to incorrectly refer to the clinician an M.D.-the Board has therefore referenced his credentials on the Internet). The diagnosis provided by the optometrist was follows: "Slightly anisometropic prescription with cylinder was the refractive error. He also has a loss of visual filed in the left eye from trauma versus glaucoma."  It appears therefore that the proper diagnosis of longstanding bilateral glaucoma may have required a more thorough examination by a more expert clinician, such as an ophthalmologist. The Board notes that when this same optometrist provided a second VA examination for the Veteran again in May 2004 he noted from VA treatment records that the Veteran had "apparently" been diagnosed at VA as having open-angle glaucoma "approximately three years ago."

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. It is not a means of reconciling actual conflict or a contradiction in the evidence. Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine. The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat, or similarly strenuous conditions, and is consistent with the probable results of such known hardships. 38 C.F.R. § 3.102.

The evidence as to whether the Veteran advised physicians during his period of ACDUTRA that he had glaucoma and was told that he no longer needed to take medication for glaucoma is a matter where a substantial doubt has arisen because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. There may be reasons for some suspicion or doubt as to the truth of certain of the statements submitted by the Veteran; however, there is no impeachment or contradiction by evidence or known facts. The need for substantial expertise in the diagnosis of glaucoma is demonstrated by the errors of expert, but apparently not sufficiently expert, clinicians subsequent to service, rendering it plausible that a clinician would have missed or found dubious the diagnosis during an earlier stage of the disease at entrance into or during service. 

The fact that the Veteran was properly diagnosed  as having glaucoma prior to service and that the condition is chronic and requires treatment for life is now established to virtual certainty. The Veteran's account of events in connection with his claim has proven more reliable than not upon extensive development of this claim. Further, it would have been in the Veteran's own best interest to continue medication for glaucoma once diagnosed during childhood, unless advised otherwise; it would be difficult to ascertain his motivation for ceasing treatment against medical advice. As such, affording all benefit of the doubt in favor of the Veteran, the Board finds that it is as likely as not that the Veteran was told he did not have glaucoma and that he should cease to take medication for glaucoma during his initial period of ACDUTRA.

There are current diagnoses of bilateral glaucoma and VA and private medical opinions stating that if the Veteran's account of having been told to discontinue medication for glaucoma during his initial period of ACDUTRA is true, his condition should be considered as having been aggravated beyond natural progression during his period of ACDUTRA from April 1977 to August 1977. The most salient of these opinions are set forth directly below. 

The Veteran was afforded a VA eye examination in May 2004. He stated that he used eye drops in basic training for glaucoma, until he was examined by an eye doctor during basic training, who told him to discontinue using the drops, which he did for twenty to thirty years. The May 2004 VA examiner concluded as follows:

The essence of this case is the treatment or lack of treatment recommended in the examination he received during training. If he was told to not take the anti-glaucoma drops in this examination, then yes, aggravation of the current eye condition could be related to training. However, if he was told to continue treatment for glaucoma in this examination, then aggravation of the eye condition [open-angle glaucoma] would not be related to the training, but rather be related to the natural progression of the disease or noncompliance with recommended treatment.

An October 2006 report from a private ophthalmologist asserts that the Veteran was treated for glaucoma in his teens; that when the Veteran entered the military, however, he was instructed that no further treatment was necessary and ophthalmic drops were discontinued; and that without adequate treatment, glaucomatous optic neuropathy is progressive leading ultimately to complete blindness.

In sum, the evidence is at least in equipoise as to whether the Veteran ceased to take eye drops for glaucoma during his initial period of ACDUTRA due to medical advice from an in-service clinician. There are VA and private medical opinions finding this account plausible and stating that such an event would constitute or result in an aggravation beyond natural progression of his current bilateral glaucoma, which nearly certainly pre-existed service. Accordingly, and affording all benefit of the doubt in favor of the Veteran's claim, the Board finds that entitlement to service connection for bilateral glaucoma is warranted.

      (CONTINUED ON NEXT PAGE)
      
      

ORDER

Entitlement to an increased rating of 30 percent, and no more, for service-connected right knee disability is granted effective from June 7, 2006.

Entitlement to service connection for bilateral glaucoma by reason of aggravation of preexisting disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


